Title: From Thomas Jefferson to William Henry Harrison, 31 December 1808
From: Jefferson, Thomas
To: Harrison, William Henry,Hull, William


                  
                     Sir
                     
                     Washington Dec. 31. 08.
                  
                  The general government of the US. has considered it their duty & interest to extend their care and patronage over the Indian tribes within their limits, and to endeavor to render them friends, and in time, perhaps, useful members of the nation. Percieving the injurious effects produced by their inordinate use of sprituous liquors, they passed laws authorising measures against the vending or distributing such liquors among them. their introduction by traders was accordingly prohibited, & for some time was attended with the best effects. I am informed however that latterly the Indians have got into the practice of purchasing such liquors themselves in the neighboring settlements of whites, & of carrying them into their towns, & that in this way our regulations, so salutary to them, are now defeated. I must therefore request your Excellency to submit this matter to the consideration of your legislature. I persuade myself, that in addition to the moral inducements which will readily occur, they will find it not indifferent to their own interests to give us their aid in removing, for their neighbors, this great obstacle to their acquiring industrious habits, & attaching themselves to the regular & useful pursuits of life. for this purpose it is much desired that they should pass effectual laws to restrain their citizens from vending & distributing spirituous liquors to the Indians. I pray your Excellency to accept the assurances of my great esteem & respect.
                  
                     Th: Jefferson
                     
                  
               